NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10183

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00464-KHV

 v.
                                                MEMORANDUM*
GINO CARLUCCI, a.k.a. Gene David
Odice,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Kathryn H. Vratil, District Judge, Presiding**

                           Submitted March 13, 2018***

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Gino Carlucci appeals pro se from the district court’s order denying his

motion for a new trial under Federal Rule of Criminal Procedure 33. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Kathryn H. Vratil, Senior United States District Judge
for the District of Kansas, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in denying Carlucci’s Rule 33

motion. See United States v. Hinkson, 585 F.3d 1247, 1259 (9th Cir. 2009) (en

banc) (stating standard of review). First, Carlucci’s evidence concerning how

Robert Garback came into possession of the two watches might be admissible to

impeach Garback, but does not undermine the evidence that Carlucci obtained the

watches from Garback under false pretenses. See id. at 1257 (newly discovered

evidence does not support a new trial if it is “merely impeaching”). Second, the

record does not show that a new trial would probably result in an acquittal. See id.

There is significant evidence in the record implicating Carlucci in the conspiracy to

commit money laundering, conspiracy to defraud the United States, and willful

filing of a false tax return. See United States v. Jackson, 209 F.3d 1103, 1106-07

(9th Cir. 2000) (affirming denial of motion for new trial where new evidence

would not have created a reasonable doubt). On this record, Carlucci also cannot

show that the government violated its obligations under Brady v. Maryland, 373
U.S. 83 (1963), and Napue v. Illinois, 360 U.S. 264 (1959).

      Finally, insofar as Carlucci is challenging the denial of his motion for

appointment of counsel, he has not shown that the district court abused its

discretion. See United States v. Harrington, 410 F.3d 598, 600 (9th Cir. 2005).

      AFFIRMED.


                                         2                                       17-10183